EXHIBIT 99.1 2009 2nd Quarter Earnings Webcast Presentation July 23, 2009 1:00 P.M (EST) – Prepared Remarks Michelle Debkowski:Thank you, good afternoon, and welcome to National Penn Bancshares’ second Quarter 2009 Earnings Webcast. Questions will be accepted up to the conclusion of our prepared remarks via email. Please use the email button located on the conference call screen to ask your question. Due to time constraints, we may not be able to respond to all of your emails. Additionally, as we review questions received, we may combine questions that raise similar issues or can otherwise be combined for comment. As part of our webcast presentation, you will see that there are slides with financial highlights available for your independent review.The presentation and slides will be available on our Web site as well as filed on Form 8-K with the Securities and Exchange Commission following our Webcast. This presentation contains forward-looking information that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995.Many of these factors are listed on slide #2.I’ll give you a moment to review the slide.(PAUSE) I will now turn today's presentation over to Glenn Moyer, our President and Chief Executive Officer. Glenn Moyer:Thank you, Michelle.Joining me today is Scott Fainor, our Chief Operating Officer and Michael Reinhard, our Chief Financial Officer. I will start the call today by noting that our 2nd Quarter Earnings Release is available on the Investor Relations section of our website.Earlier today, we included the press release in a Report on Form 8-K that we filed with the Securities and Exchange Commission.Please notice that we have supplemented our standard slides that accompany this webcast with additional slides.We will call your attention to the slide we are referencing as we proceed with our comments.Hopefully you will find this helpful. Our overall message is that, despite the financial results that we reported earlier today, we are cautiously optimistic, but realistic, about a slower economic recovery from this extended and severe recession.As stated in prior quarters, we are still concerned about the continuing rise in both the national and regional unemployment rate, especially because we view the unemployment rate as a coinciding indicator of bank credit quality and therefore earnings.That said, positive developments at National Penn and in our region are beginning to outshine the continuing gloomy economic outlook.This “three steps forward – two steps back” operating environment may last for several more quarters.However, National Penn is prepared to weather the storm and is moving forward with a focused operating plan to stay strong and improve our earnings performance.I will outline some of these positive developments now. 5 During the second quarter, we completed our announced capital raise through our enhanced dividend reinvestment program, six months ahead of our goal.As noted on slide #3, during the second quarter, we raised $52.2 million in tangible common equity, and since November of 2008, we raised a total of $72.4 million through this program.This additional common equity improved our capital ratios despite the loss for the quarter.Our tangible common equity to tangible asset ratio improved from 4.87% at March 31st to 5.26% at June 30th.Additionally, our regulatory capital ratios also improved as evidenced by our total risk-based capital ratio moving from 11.61% at March 31st to 12.56% at June 30th.We are pleased with the positive reaction to our enhanced dividend reinvestment program, and we remain actively interested in generating additional tangible common equity, when the time is right.Based on the relative strength of our capital and liquidity positions, yesterday our Board of Directors authorized a third quarter cash dividend of five cents per share, the same amount that we paid in the second quarter. In late June, we internally announced a plan of realistic and proactive measures to keep our company strong and move our company forward.These series of actions are consistent with our proactive culture and represent the next step in the evolution of National Penn.This plan involves a comprehensive analysis of what needs to change at National Penn,and will be very targeted in the changes that are made.They are the right things to do at this time and are focused on those things that we can control.As an example, we are examining key expense areas, such as community office rationalization and employee benefits, as well as revenue enhancements, that we believe will result in a meaningful impact in 2010.While we are further evolving our sustainable business model, we are committed to remaining a strong force in our markets and to remaining focused on building customer relationships.Our goals through this plan are to achieve a combination of cost reductions and revenue enhancements with a full year impact of at least $15 million.This combination of cost reductions and revenue enhancements represents approximately six and a half percent of our total non-interest expenses.We are pleased to report that action plans are being implemented now to insure that these tangible benefits are achieved throughout the remainder of 2009.We will report on our progress with this plan in our next updates to you. We acknowledge that our credit quality deteriorated during the quarter.Scott will provide the details in his remarks.My message today is that we are approaching a point where we are increasingly confident talking in terms of a possible peak in nonperforming assets in the second or third quarter.While we do not necessarily see a quick improvement from this possible peak, we have more comfort in the belief that the large increases in nonperforming assets are behind us.We base this belief on our assessment of our current regional market conditions and on a thorough knowledge of our loan portfolio and borrowers, gleaned through an on-going credit-by-credit review of our portfolio over the past 2-3 quarters.Although our non-performing assets and charge-offs increased significantly during the quarter, we draw some comfort from our ability to build our loan loss reserve as a percent of total loans, and that we were successful in raising capital to help cover asset write-downs.We believe that our underwriting standards will continue to provide National Penn with credit quality results that are better than our regional peers in a difficult environment that has now fully hit our market area. 6 I’ll now turn the presentation over to Mike Reinhard who will provide our 2nd quarter 2009 financial results. Mike Reinhard:Thank you and good afternoon. Let me begin by noting that this presentation contains the non-GAAP financial measure of core earnings.Core earnings exclude the impact of certain material non-core items.Due to material non-core items this quarter and year-to-date, we want to isolate and communicate the core earnings performance of our company.Reconciliations of our GAAP and non-GAAP earnings are included in our presentation today for your review. An overview of our major balance sheet components is shown on slide #4.Total assets at June 30, 2009 were $9.76 billion, up 1.30% linked quarter and 3.77% since year-end 2008.The growth in assets is primarily attributed to funds retained in overnight and other shorter-term investments following year-to-date annualized deposit growth of 13.20%.The strong deposit growth also allowed us to reduce borrowed funds by over $59 million during the second quarter. Gross loans declined by $58.2 million, or 0.91% linked quarter.$25.5 million of this amount was attributed to charge-offs.Loans declined in both the commercial and consumer loan categories.Scott will provide more loan details in his remarks. During the second quarter 2009, total deposits grew by $151.4 million or 2.27% on a linked quarter basis.Growth in time deposits was moderated through pricing strategies during the second quarter as compared to the first quarter, due to the need to fund lower loan demand in our market.Total shareholder’s equity increased by $40.5 million linked quarter as the aforementioned capital raise through our dividend reinvestment program more than offset the impact of the loss for the quarter. Referencing our 2nd quarter financial results on slide #5, National Penn incurred a loss of $9.6 million or 11 cents per diluted share in the second quarter 2009, after payment of $2.1 million of preferred dividend on the TARP capital.The primary reasons for the loss were a $37.5 million pre-tax provision for loan losses, a $7.1 million pre-tax, non-cash other-than-temporary credit-related impairment charge on our trust preferred investments, a special FDIC assessment of $4.6 million pre-tax, and a $1.5 million prepayment penalty on the early extinguishment of debt. On a year-to-date basis, as shown on slide #6, National Penn incurred a loss of $7.9 million or 9 cents per diluted share, after payment of $4.1 million of preferred dividend on TARP capital.The three items mentioned above also contributed to the year-to-date loss.Year-to-date provision for loan losses was $55.0 million pre-tax, year-to-date non-cash other than temporary credit-related impairment charge was $14.9 million pre-tax, and the special FDIC assessment was $4.6 million pre-tax. As shown in the reconciliation of non-GAAP financial measures on slide #7, year-to-date core earnings after tax are $6.0 million or seven cents per share.Core earnings exclude the impact of three material non-core items in the period.Those items were the after tax unrealized fair market value loss on NPB Capital Trust II Preferred Securities in the amount of $1.2 million, the after tax non-cash other than temporary credit-related impairment charge on pooled trust preferred securities of $9.7 million, and a special FDIC assessment of $3.0 million, after tax. 7 On a positive note, thenet interest margin increased to 3.19% in the second quarter 2009, a six basis point improvement linked quarter.The major contributor to this margin expansion was a 23 basis point improvement in our total funding costs during the second quarter.We find that with strong liquidity, we are able to price our deposits and corporate cash management accounts more aggressively.Non-accrual assets continue as a negative impact on the net interest margin.This includes loans, investments, and Federal Home Loan Bank stock.We estimate the impact of non-accrual assets to the 2nd quarter margin at 18 basis points. Total non-interest income improved in all categories when comparing 2nd quarter to 1st quarter 2009, with the exception of equity in unconsolidated investments.Wealth management income, insurance income, mortgage banking income, service charges on deposits, cash management and electronic banking fees, and bank-owned life insurance income all improved in the 2nd quarter.Mortgage banking income is up significantly from a year ago - $2.8 million in the 2nd quarter 2009 compared to $1.0 million in the 2nd quarter 2008.We attribute this increase to the lower interest rate environment and the resultant refinance market.With the recent increase in interest rates, our residential mortgage pipelines have begun to decline from highly elevated levels, but are still running well in excess of 2007 and 2008 pipelines.Therefore, we would expect mortgage banking income to moderate over the next few quarters.In the remainder of the fee income categories, we attribute our 2nd quarter success to the efforts of our teams in the field who continue to build relationships, cross-sell, and cross-service our clients, and continue to take advantage of the competitive market disruption. The non-interest income category also includes a non-cash other-than-temporary credit-related impairment charge of $7.1 million on collateralized debt obligation investments in pooled trust preferred securities.The other-than-temporary impairment that we incurred during the second quarter was the result of market value changes in CDOs that had already been deemed impaired.We did not have any new CDOs deemed impaired during the second quarter.The total impairment charge on this portfolio was $14.3 million during the second quarter.The difference of $7.2 million was the non-credit portion and represents a charge against capital through the Accumulated Other Comprehensive Income account.After these write-downs, the book value of our entire pooled trust preferred investments is now $31 million.
